NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                        2008-1080
                                 (Serial No. 09/564,949)



                               IN RE ALBERT S. GRACE




       Robert B. Lyons, Litman Law Offices, Ltd., of Arlington, Virginia, argued for
appellant.

        Sydney O. Johnson, Jr., Associate Solicitor, Office of the Solicitor, United States
Patent and Trademark Office, of Arlington, Virginia, argued for the Director of the United
States Patent and Trademark Office. With him on the brief were Stephen Walsh, Acting
Solicitor, and Shannon M. Hansen, Associate Solicitor.

Appealed from: United States Patent and Trademark Office
               Board of Patent Appeals and Interferences
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                      2008-1080
                               (Serial No. 09/564,949)


                             IN RE ALBERT S. GRACE




                                   Judgment


ON APPEAL from the        United States Patent and Trademark Office, Board of Patent
                          Appeals and Interferences

in CASE NO(S).            09/564,949

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (DYK, PROST, and MOORE, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED July 10, 2008                        /s/ Jan Horbaly
                                          Jan Horbaly, Clerk